DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action acknowledges the applicant’s amendment filed on 11/8/2021. Claims 1 and 8-14 are pending in the application. Claims 2-7 are cancelled. Claims 9-12 are withdrawn from consideration.
The text of those sections of Title 35, U.S. code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaula et al. EP 1,889,795 A1, previously cited in Applicants IDS.
With regards to claim 1, Vaula discloses a coil guard 2 for protecting a steel coil having a belly, a bore and a face located therebetween, the coil guard comprising: 

a second member 4 having a coil belly guard 16 adapted for engagement with a surface of the coil belly and a coil face guard 8 adapted for engagement with the surface of the coil face, 
wherein the first and second members include first and second engagement means respectively (Para. 0010 and 0011; with the edge zones with 12 including 8/10 overlapping in Fig. 7 and (Z) area on each member also shown in Fig. 7), the first engagement means being releasably engageable with the second engagement means, and wherein the coil guard has a closed configuration in which the first and second members partially overlap with one another, and a portion of each of the first and second engagement means overlap and engage with one another (the engagement means are between the top 16 of second member 4 and the bottom 18 of first member 6; the engagement means extend out depending on the size of the coil to be held between the members and the engagement means overlap each other, it is also shown in Fig. 7 that the engagement means overlap each other), and an open configuration in which the first and second members are separated from one another such that the first engagement means is not engaged with the second engagement means, wherein in the closed configuration the portion of the first and second engagement means that overlap with one another is located only between the first and second members.

.

Claim Rejections - 35 USC § 103
Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaula et al. EP 1,889,795 A1, previously cited in Applicants IDS in view of Cedenblad et al. US 4,572,370, previously cited.
With regards to claim 8, Vaula disclose the first and second engagement means engaged with each other as shown in Fig. 7, but it does not specifically disclose the engagement means are adhered to the first and second members respectively.
However, Cedenblad teaches that it was known in the art to have a coil guard having engagement means 3/4/5 adhere to each member respectively. (Figs. 4, 7-9 and Col 3:51-56 and 4:63-5:2)
The inventions of Vaula and Cedenblad are both drawn to the field of containers (guards) that are capable of holding items such as coils. Each container (guards) members engage to protect the coils. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the engagement means in Vaula by having the members adhere to each other as taught by Cedenblad for the 

With regards to claim 14, Cedenblad further teaches one of the first and second engagement means comprises a plurality of hooks and the other of the first and second engagement means comprises a plurality of loops (Figs. 4, 7-9 and Col 4:63-5:2). The present application specification (last paragraph on pg. 3 into pg. 4) teaches that  inter-engaging hooks and loops and complementary engagement portions such as a snap-fit fastening, a belt fastening, a buckle fastening, a ratchet fastening or any other engagement means are known to the skilled person and suitable for reversibly attaching the first and second portions together.

Response to Arguments
Applicant's arguments filed 11/8/2021 have been fully considered but they are not persuasive.
The Applicant recites that the amendments made to claim 13, overcomes the 112 2nd rejection made in the previous office action. However, as stated above and previously, there is still confusion with the claim as to whether the 
The Applicant argues the reference Vaula does not disclose "a portion of each of the first and second engagement means overlap and engage with one another", and that "in the closed configuration the portion of the first and second engagement means that overlap with one another is located only between the first and second members", as required by claim 1, the Examiner respectfully disagrees. Vaula shows and teaches in Para. 0010 and 0011 and also in Fig. 7, that the first and second engagement means include the edge zones with 12 including 8/10 (on each plate) overlapping in Fig. 7 and (Z) area on each plate also shown in Fig. 7. The engagement members on each plate (guards) overlap each other and are only between the first and second members, having the engagement members on the edge or side of the members does not change the fact that the engagement means are between the first and second members (plates).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/Examiner, Art Unit 3736